ALDERMAN, Justice,
dissenting:
The trial court refused to instruct the jury on the maximum and minimum penalties for the crime charged. Upon appeal, the district court affirmed without opinion. I disagree with the majority that the trial court reversibly erred in failing to give this instruction and that the district court’s decision must therefore be quashed. As I said in my dissent in Tascano v. State, 393 So.2d 540 (Fla.1980), a mandatory penalty instruction is inconsistent with instruction 2.15 of the Florida Standard Jury Instructions in Criminal Cases. “The defendant cannot logically be entitled to reversal of his conviction upon the basis that the jury was not afforded information which it was obligated under the law and the court’s instruction to disregard.” 393 So.2d at 542 (dissenting opinion).